GeoGlobal Resources Inc. Supplement to Prospectus dated December 3, 2007 This supplement is filed pursuant to Rule 424(b) under the Securities Act of 1933, as amended, to correct the stockholdings of the named persons indicated in the list of Selling Securityholders appearing on pages 16 and 17 of the Prospectus dated December 3, 2007 of GeoGlobal Resources Inc. Name of Selling Securityholder Shares Beneficially Owned Prior to this Offering Shares Beneficially Owned Offered for Selling Securityholder Account Shares Beneficially Owned After Offering Percentage of Shares Beneficially Owned After Offering Deephaven European Event Master Fund Ltd. (1) 337.500 337.500 0 * Deephaven Growth Opportunities Ltd. (2) 627,300 627,300 0 * Deephaven Event Trading Ltd. (3) 1,224,000 1,224,000 0 * MMCAP International Inc. SPC (4) 450,000 450,000 0 * *Less than 1%. (1) Deephaven European Event Master Fund Ltd. advises that the following persons are the authorized signing officers and exercise voting and/or investment power over the shares: Colin Smith, Matt Nunn, Tony Chedraouri, Paul Newman, Lee Scales, Graham Fillery. (2) Deephaven Event Trading Ltd. advises that the following persons are the authorized signing officers and exercise voting and/or investment power over the shares: Colin Smith, Matt Nunn, Tony Chedraouri, Andy Greenberg, Sanjiv Bhatia, Paul Newman, Jeff Golbus, Aaron Switz, Aaron Demeny, John Stephenson, Mark Rose, Nick Brown, Frank Strezo, Lee Scales, Graham Fillery, Ambrose Meau, Lewis Fellas, John William Stephens, Christopher Jackson. (3) Deephaven Growth Opportunities Trading Ltd. advises that the following persons are the authorized signing officers and exercise voting and/or investment power over the shares: Colin Smith, Andy Greenberg, Tony Chedraouri, Aaron Switz, Aaron Demeny,John Stephenson, Mark Rose, Nick Brown, Frank Strezo, Paul Newman, Lee Scales. (4) MMCAP International Inc. SPC advises that the following persons are the authorized signing officers and exercise voting and/or investment power over the shares: Matthew MacIsaac and HillelMeltz. The date of this Supplement is December 18, 2007.
